Citation Nr: 0010085	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Evaluation of malaria, currently rated as noncompensably 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to 
August 1971.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The appellant stems from an October 1997 rating decision that 
granted service connection for malaria and assigned a 
noncompensable rating.  Where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995). 

The Board has determined that the duty to assist the 
appellant in the development of his claim under 38 U.S.C.A. 
§ 5107 (West 1991) has not been met.  The November 1997 VA 
examinations are inadequate for rating purposes.  Relapses of 
malaria must be confirmed by the presence of malarial 
parasites in blood smears.  Thereafter, rate residuals such 
as liver or spleen damage under the appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6304 (1999).

Two examination reports were furnished from November 1997.  
As to both, examination results were listed without reference 
to the questions that were being answered.  The RO provided a 
VA Compensation and Pension worksheet with reference to the 
systemic examination in response to the Board's request, but 
did not supply a worksheet with reference to the general 
medical examination.  We are left with an examination report 
that notes "yes" to unknown question S3.  The examienr also 
noted that there was no ayanomelaly.  Furthermore, it was 
indicated that blood tests were requested, but no results 
were furnished in the report.  The RO indicated that the 
examination was negative for malarial parasites, but no such 
notation is of record on the examination report.  Although 
the rating criteria directs evaluation for residuals such as 
liver or spleen damage, there is no indication that an 
examination of these systems was conducted.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should schedule the appellant 
for a VA examination.  The examination 
report should conform to the rating 
criteria for rating malaria.  Reports of 
blood testing should be made part of the 
examination report.  The examiner should 
confirm the presence of active malaria or 
relapse.  The examiner should indicate if 
there are residual effects of the 
malarial infection and note what organ 
systems are affected.  If the examiner 
uses the terms, "aryamation" or 
"ayanomeyaly" as were used in the 
November 1997 examination report, the 
Board would appreciate a definition of 
these terms.

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

3.  If the appellant is aware of any 
medical evidence that would support a 
compensable evaluation for malaria, he 
must submit it.

4.  The RO should determine that any 
examination report corresponds to the 
rating criteria and is adequate for 
rating purposes.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


